DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-34 are pending in the instant application. 
Applicants elect Group II, without traverse, drawn to the processes for preparing compounds of formula VIII comprising step 1) of subjecting a compound represented by formula (I) to a reduction reaction, which election is encompassed by claims 3-17 and 34.
This application is in condition for allowance except for the presence of claims 1 and 18-33 directed to methods that are not encompassed by the election, and elected without traverse.  Accordingly, claims 1 and 18-33 have been cancelled.
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1 and 18-33:		Cancelled

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: The instantly claimed inventions are novel and non-obvious over the prior art. The closest prior art is CN102421753 which does not teach the claimed inventions. This reference does not encompass the scope of the instantly claimed processes comprising the feature of preparing compounds of formula VIII . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
7. 	Claims 3-17 and 34 (renumbered 1-16) are allowed.  
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316. The examiner can normally be reached on Monday thru Thursday 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626